unanimously affirmed. Memorandum: The limited use permitted defense counsel of the police report in this case when he sought to examine prior written statements of the prosecution witnesses for purposes of cross-examination was an error under People v Rosario (9 NY2d 286). We find, however, that there is no reasonable possibility that this error might have contributed to the conviction and that it was, therefore, harmless beyond a reasonable doubt (Chapman v California, 386 US 18; People v Crimmins, 36 NY2d 230, 237). (Appeal from judgment of Onondaga County Court—burglary, third degree, etc.) Present—Cardamone, J. P., Schnepp, Callahan, Witmer and Moule, JJ.